El Juez Asociado Se.. Wolf,
emitió la opinión del tribunal.
En 3 de julio de 1911, los demandantes iniciaron tina ac-ción de desahucio contra la corporación demandada. El mis-mo día la corte procedió a señalar el 8 del propio mes para que la demandada hiciera su primera comparecencia. Se hi-zo a ésta el emplazamiento de la acción que contra ella se ha-bía establecido el día 3 de julio en San Juan. En 7 de *306julio la demandada presentó una moción solicitando la suspensión de la primera comparecencia señalada y que se hiciera el señalamiento del caso en una fecha posterior. Se- alegó en dicha moción que los abogados de la demandada eran los que componen la Sociedad de Alvarez Nava y Domínguez, y que el único representante de esa socie-dad que entonces se encontraba en San Juan, era el abogado Jorge Domínguez, y debido a tener señalada la vista de un ca-so necesariamente para la misma fecha en San Juan, se le hacía imposible comparecer en dicha fecha en la Corte de Humacao. La corte resolvió que no podía suspenderse la vista señalada para la primera comparecencia en vista de las terminantes prescripciones del artículo cuarto de la ley de desahucio aprobada en 1905, que prescribe de modo categórico, que la primera comparecencia tendrá lugar dentro de los diez días después de empezar el pleito. En otras palabras, que la corte no ejercitó discreción alguna.
El día 8 de julio que fué el señalado para la primera com-parecencia presentó la demandada por medio de sus abogados una segunda moción de suspensión en la que éstos expresaron más detalladamente el motivo de la obligación que tenían d'e permanecer en San Juan; que la corporación demandada fué emplazada el día 3 de julio y como el caso estaba señalado por el 8, únicamente tenía cuatro días para preparar toda la complicada defensa de que era objeto este pleito, y siendo la distancia de San Juan a Humacao de treinta millas, la deman-dada tenía derecho por lo menos a dos días más; que debido a la premura y festinación con que fué señalada esa compare-cencia el abogado no había tenido tiempo material, ni trámite legal para preparar su defensa y alegaciones necesarias a la protección de los intereses de la demandada; que si la vista de la comparecencia se señalara para cualquier día hasta el 13 del corriente mes, dicho señalamiento estaría dentro del término de diez días fijados en la ley especial de desahucio, sin lesionarse con ello los derechos de nadie ni infringirse nin-guna disposición legal. Esta moción se acompañó de un affi*307davit en el que igualmente expresa el abogado, que debido a esta gran premura le babía sido imposible poner en conoci-miento de otro abogado los hechos relativos a la defensa.
El mismo día 8 de julio, la corte negó la moción por el fundamento de que no se ajustaba a lo dispuesto en el artículo 202 del Código de Enjuiciamiento Civil; que de la moción no aparecía que se hubieran hecho las diligencias suficientes para conseguir la prueba que debía someterse a la corte, y que ni de la moción ni del affidavit aparecía el mérito de la prueba. Entonces la parte demandada contestó la demanda en la que primeramente negó que hubiere infringido o quebrantado al-guna de las cláusulas o estipulaciones contenidas en el con-trato de arriendo; y en segundo lugar, negó de modo específi-co que la corporación demandada hubiera dejado de pagar a los demandantes el semestre que por concepto de arrenda-miento venció en 26 de junio, 1911; y como materia nueva de defensa alegó la demandada que en 30 de junio de 1911, y a eso de las dos de la tarde, se presentó en la oficina de dicha compañía el Sr. Manuel Soto, situada en la calle de Alien de San Juan, como pretendido mandatario del demandante Pedro Más, y presentó a un empleado de la compañía deman-dada, José Yilá, un recibo por el canon correspondiente al semestre entonces vencido por valor de $750; que el Sr. Yilá procedió a extender un cheque por dicha cantidad, con cargo al Royal Bank of Canada, en pago de dicho arrendamiento; que tan pronto se extendió el cheque notó el Sr. Yilá que el Sr. Bafael Fabián, Tesorero de dicha corporación y que tenía su oficina casi en frente de la de la compañía no se hallaba en ella; en la imposibilidad de obtener su firma para el che-que, y enterado el Sr. Vilá de que el Sr. Fabián volvería den-tro de media hora, así se lo manifestó al Sr. Soto, requirién-dole para que transcurrido ese tiempo volviese a recoger dicho cheque que ya estaría firmado por el Sr. Fabián, única persona con autoridad para ello; que el Sr. Soto accedió y estuvo conforme con lo solicitado por el Sr. Vilá y prometió volver al poco tiempo después que evacuase una diligencia en la *308Corte Suprema de Puerto Rico; que el Sr. Soto no volvió en ese día, y con tal motivo el Sr. Yilá se trasladó al otro día, primero de julio, a la oficina del Sr. Soto a requerirle para que entregase el recibo y recogiese el cheque, a lo que se excusó de una manera vaga el Sr. Soto; y habiendo transcurrido dos días, el día 3 del mismo mes, volvió el Sr. Yilá donde el Sr. Soto a hacerle entrega de dicho cheque, a lo que se negó Soto manifestando que ya había devuelto el referido recibo, y que no tenía autoridad para recibir dicho cheque ni su montante, que la corporación demandada estuvo siempre y lo está hoy dispuesta a satisfacer el referido arrendamiento, y si no pudo hacer efectivo el cheque ese día fué por la negligencia e im-propia conducta del pretendido mandatario de uno de los de-mandantes al no cumplir su promesa de volver el mismo día, y negarse a verificarlo y a aceptar dicho cheque en los días 1 y 3 de julio último.
Los demandantes presentaron una excepción previa a la contestación, formulando también otra excepción previa por separado a la nueva materia contenida en la contestación, o sea, a la parte donde se describen los hechos ocurridos entre el Sr. Soto y el Sr. Yilá; fundando dicha excepción previa en el artículo 9 de la Ley de Desahucio. La corte ordenó la eli-minación de la nueva materia alegada en la contestación pol-los motivos expresados en esta- excepción previa especial; y después de haber declarado lá corte con lugar la excepción previa, la demandada solicitó permiso para hacer enmiendas que le fué negado, habiendo dicha demandada tomado excep-ción de esa resolución de la corte.
Las palabras del artículo 4 de la ley a que se ha hecho refe-rencia son como sigue:
‘ ‘ Se promoverá el juicio por medio de demanda redactada conforme a lo prescrito para el juicio ordinario en el Código de Enjuiciamiento Civil, y presentada aquélla se mandará convocar al actor y al deman-dado para una comparecencia que deberá celebrarse dentro de los diez días siguientes al en que se presente la reclamación.” Leyes de la Sesión de 1905,. pág. 287.
*309Aliora bien, aunque el estatuto dispone que el señala-miento de la primera comparecencia se hará dentro de diez días, la corte no está privada de ejercitar sn discreción para prorrogar el señalamiento. La facultad de suspender un se-ñalamiento es inherente en las cortes, y el poder judicial reside en las cortes de Puerto Rico con arreglo a la sección 33 de la Ley -Orgánica. Pueden surgir causas de enfermedad, muerte, ausencia, incapacidad n otras semejantes, por las que se baga indispensable o esté justificada la suspensión de una vista. (People v. Logan, 4 Cal., 188.) No lia de entenderse que las prescripciones del artículo 4o. son de tal modo impera-tivas que no permitan a las cortes ejercitar sn sana discre-ción. Además, en el presente caso se comenzó el pleito en 3 de julio y se señaló la vista para el 8. La corte pudo haber hecho el señalamiento del caso para cualquier fecha que no fuera posterior al 13 de julio, y estar, sin embargo, dentro de la letra de la ley. Si hubiera la corte ejercitado su discreción al negarse a conceder la suspensión solicitada en la primera moción que presentó la demandada, estaríamos en condiciones de poder expresar ahora si abusó dicha corte o nó de su dis-creción. El abogado solamente se fundó en el simple pre-texto de tener necesidad de asistir a una vista en otra corte el mismo día. El mero hecho de tener ocupaciones en otras cortes no es una razón suficiente. Las cortes deben' ser, y generalmente son, deferentes con los abogados, pero el hecho de que esto no suceda no constituye un error. Los abogados que residen en una población y desean ejercer su profesión en otra lo hacen con algún riesgo, y es de esperarse que en casos de urgencia hagan lo que últimamente hizo el abogado en este caso, o sea, encargar del asunto a otro abogado. Pero, según hemos visto la corte no hizo uso alguno de su facultad discre-cional, constituyendo esto un error. La negativa de la corte sentenciadora a ejercitar la discreción que tenía — negativa que fundó en la carencia de facultad — puede ser considerada en una apelación. (Fajardo Development Co. v. Sucesión Morfi, 17 D. P. R., 1120; Van Epps v. Redfield, 34 L. R. A., *310360; Leonard v. Green, 30 Minn., 496; Seibert v. Minneapolis etc. Ry. Co., 58 Minn., 58; Thompson v. Warren, 45 S. E., 912; Palliser v. Home Telephone Co., 58 So., 499; Moran et al. v. Bentley, 42 Atl., 1013; Sanders v. German Fire Ins. Co. of Indiana, 105 N. W., 787; Livingston v. Taylor, 63 S. E., 694; 3 Cyc., 326.)
Se ba resuelto en algunos casos que si de ejercitarse la discreción ésta resultara necesariamente contraria a lo solici-tado, la corte de apelación no revocará la sentencia. (Polhemus v. Ann Arbor Savings Bank, 27 Mich., 44, y casos de la pág. 50.)
En otras palabras, que aun cuando exista error, si éste no perjudica a la parte contra quien se dicta la sentencia, esta corte considerará que tal error no es perjudicial. Aparece, sin embargo, de la xlemanda presentada en este caso, que la de-mandada tenía un arrendamiento de consideración del cual disfrutaba desde hacía algunos años. Dicho arrendamiento había de terminar én el año 1927. El abogado de la deman-dada compareció de buena fe ante la corte solicitando se le concediera un término razonable para preparar su defensa, siendo el de cinco días que se le concedió muy corto en vista de las circunstancias del caso. La corte pudo prorrogar ese término aun interpretando estrictamente la ley. Por lo general, las cortes son refractarias a decretar la nulidad de los contratos y los procedimientos subsiguientes que práctica-mente anularon todas las defensas, demostraron que la de-mandada resultó perjudicada por no haber la corte ejercitado su discreción.
No puede considerarse que la corte ejercitara su discre-ción al resolver la moción de julio 8. Aunque el apelante hi-zo grandes esfuerzos con el fin de que la corte hiciera uso de su facultad discrecional, ésta, sin embargo, fundó su resolu-ción en otros motivos que tenían por base una mala inteligen-cia de la solicitud presentada por el apelante. La demandada no pedía que se ordenara la suspensión para adquirir testigos y no se fundaba en ninguno de los preceptos contenidos en el *311artículo 202 del Código de Enjuiciamiento Civil. La deman-dada de buena fe trataba de obtener una oportunidad conve-niente para preparar su defensa, y habiendo solicitado la suspensión del caso le fué imposible conseguir de la corte que ejercitara su discreción con respecto a este particular.
Aun cuando se hubiera considerado, sin embargo, que la acción tomada por la corte.en julio 8 constituyó un ejercicio de su discreción, estaríamos obligados a resolver que hubo abuso de discreción. En realidad el apelante sólo había te-nido cuatro días para preparar su defensa. Y aún en .el caso de que se siguiera estrictamente la letra de la ley, la corte, no obstante, hubiera podido señalar la comparecencia para el día 13 de julio y no se hubieran perjudicado los demandantes por una demora de 48 horas, que fué todo lo que últimamente pi-dió la demandada. Se ha resuelto en California que hay abuso de discreción cuando claramente resulta que se ha co-metido una injusticia. (Clavey v. Lord, 87 Cal., 419. Véase también el caso de Sharon v. Sharon, 75 Cal., 48.) El tiempo que en realidad se concedió a la demandada constituyó una in-justicia.
Después de desestimarse la excepción previa que se for-muló a la materia especial alegada por la demandada, ésta pidió permiso para hacer enmiendas, y según hemos visto, la corte negó la solicitud. A veces la corte puede exigir a la par-te que propone una enmienda que exprese dentro de un tiempo razonable la naturaleza de la enmienda que se propone hacer, y permitir o nó que se haga dicha enmienda, según que ésta pueda constituir o nó una buena alegación. Sin embargo, por lo general al declararse con lugar una excepción previa debe permitirse que se haga la enmienda. (The Fajardo Development Co. v. Sucesión Morfi, 17 D. P. R., 688; People v. Mt. Shasta Mfg. Co., 107 Cal., 258.)
La excepción previa se formuló el mismo día que la contes-tación. La demandada creyó que tenía una buena defensa y no se trataba de ninguna cuestión sobre procedimientos dila-*312torios, por lo que la corte debió haber concedido un tiempo razonable, aun cuando éste fuera de pocas horas, para que de este modo pudiera la demandada preparar su defensa. Cree-mos que aunque la corte hubiera estado justificada en su ne-gativa de aplazar los procedimientos, el no haber concedido la enmienda bajo las circunstancias de este caso habría consti-tuído un abuso de discreción. .
Resulta, sin embargo, que la corte no ejercitó su discre-ción. Siguiendo lo indicado por la demandante en su excep-ción previa, la corte ordenó la eliminación de la nueva mate-ria alegada por la demandada, fundándose en que el artículo 9 de la ley de desahucio prohibía la presentación de ninguna prueba en un caso como el presente que no fuera un recibo o cualquier otro documento en que conste haberse verificado el pago.
El artículo 9 es como sigue:
‘ ‘ Cuando la demanda se funde en falta de pago del canon o precio convenido en un contrato, no se admitirá al demandado otra prueba que la del recibo o cualquier otro documento en que conste haberse el pago verificado.
“Las pruebas de ambas partes coixtprenderán los hechos funda-mentales de la cuestión principal. ’ ’
Nos inclinamos a convenir con el apelante en que una ley como esta, que en los Estados Unidos en casos de acciones es-tablecidas por falta de pago limitaran las defensas a la pre-sentación en evidencia del recibo u otro documento que acre-dite el pago, no constituiría debido procedimiento de ley. No es necesario discutir en este caso ninguna cuestión constitu-cional porque no creemos que la legislatura tuviera la inten-ción de limitar el derecho. Resolver otra cosa sería propor-cionar al propietario una oportunidad, ya negándose a acep-tar el canon cuando estuviera vencido, o estableciendo una ac-ción prematura, para anular las defensas, terminando así, de modo arbitrario, el contrato que existía. Un extraño podría entrar en posesión de la propiedad de otra persona alegando simplemente la propiedad de la misma, el arrendamiento y *313falta de pago, y no podría el arrendatario negar el arrenda-miento ni la propiedad. Cuando las palabras de un estatuto conducen a un absurdo como el presente ai interpretarlas li-teralmente, y quizás a resultados anticonstitucionales, la corte está en el deber de resolver por cualesquiera otros medios que tenga a su alcance, cuál fue la intención de la legislatura. (Church of the Holy Trinity v. U. S., 143 U. S., 457; Oates v. National Bank, 100 U. S., 239; Interstate Drainage & Investment Co. v. Board of Commissioners of Freeborn Co., Minn., 158 Fed. Rep., 270.)
Creemos que las palabras de-dicto artículo 9 se limitan solamente a los casos en que el demandado combate el lieclio relativo a la falta de pago y funda su defensa en el lieclio del pago. Esto parece resultar en parte de las palabras “en que conste haberse el pago verificado. ’ ’ A nada conduciría el tra-tar de probar el pago si la defensa fuera, por ejemplo, que el canon estipulado no estaba vencido, o que existía un estoppel o bien que el demandado había sido relevado debidamente de. su obligación. El artículo continúa como sigue: “Las pruebas de ambas partes comprenderán los hechos fundamentales de la cuestión principal.” Cuando la defensa principal es al-guna otra que no sea la del pago, los hechos fundamentales que han de probarse no podrían fácilmente ser ni un recibo u otro documento en que conste que se ha hecho el pago.
La interpretación a que hemos llegado parece deducirse de la definición de la acción de desahucio. La sección Ia. dice lo siguiente:
“Tienen acción para promover el juicio de desahucio los dueños de la finca, los usufructuarios y cualquiera otro que tenga derecho a disfrutarla, y sus causahabientes. ’ ’
Ninguna persona tiene derecho al goce de una propiedad que ha arrendado a otra, no habiendo el arrendatario come-tido acto alguno que lleve consigo la terminación del contrato de arrendamiento. Si el arrendatario puede probar que no ha infringido su contrato, o que el arrendador está impedido *314por sus propios actos de alegar el incumplimiento del mismo, no puede considerarse que el propietario tiene derecho al goce de la propiedad, no procediendo por tanto la acción de desa-hucio. Para probar que la acción no procede debe el arren-datario si su prueba no se funda en el pago, estar en condicio-nes de poder presentar sus otras pruebas, y deberá ser oído en juicio.
Las mismas consideraciones se infieren del artículo 1457 del Código Civil. Con arreglo a dicho artículo el arrendador está obligado a mantener al arrendatario en el goce pacífico del arrendamiento por todo-el tiempo del contrato. El arren-dador no puede eludir esa obligación por la simple alegación de la falta de pago, si el arrendatario puede probar de algún otro modo que no sea por la prueba de haber verificado el pago, que el contrato es válido y subsistente.
Iguales consideraciones surgirían de la ley de evidencia que empezó a regir con posterioridad a la Ley de Desahucio, y especialmente de los artículos 32, 34 y 35 de dicha ley.
Con excepción de que en la sección 9 a la vez se permite la confesión judicial, la Ley de Desahucio es una copia virtual de los artículos 1559 y siguientes del Código de Enjuicia-miento Civil Español. La presunción es que la legislatura tuvo la intención de adoptar aquí la ley con la interpretación que le dió la Corte Suprema de España. (James v. Appel., 192 U. S., 129; Copper Queen Consolidated Mining Co. v. Arizona, 206 U. S., 474; Hernández v. Felici, 11 P. R. R., 395, 11 D. P. R., 412.) La Corte Suprema de España ha resuelto interpretando el artículo correspondiente al 9 de la Ley de Desahucio, que cuando la defensa no es la de haberse verifi-cado el pago, puede presentarse otra prueba. (Sentencias del Tribunal Supremo de España de enero 22, 1896; enero 5, 1888; enero 25, 1886.)
La acción asumida por la corte inferior en el presente caso ordenando que fueran eliminadas las defensas de la deman-dada, y probablemente su negativa a permitir que se hiciera la enmienda, se fundó en una mala interpretación de la ley. *315Hemos evitado expresamente entrar a disentir la validez de la defensa especial, según se presentó o ahora ha sido pro-puesta, porque la excepción previa formulada en la corte inferior así como la subsiguiente eliminación de la misma por orden de la corte se refería solamente al derecho de la de-mandada a probar alguna cosa que no fuera el hecho de ha-berse verificado el pago, y porque no consideramos que la cuestión referente a la suficiencia de la defensa fue debida-mente argumentada. La demandada trataba de hacer en-miendas teniendo en cuenta las circunstancias bajo las cuales se le había hecho ir apresuradamente al juicio. Las cortes, según hemos dicho, por lo general, son contrarias a decretar la nulidad de un contrato y la demandada de buena fe tra-taba de demostrar que existían circunstancias que explicaban la falta de pago y que constituían una defensa. Tenía dere-cho la demandada a que la corte- ejercitara su discreción con •respecto a la solicitud que hizo para hacer enmiendas, y el dejar de hacerlo por parte de la corte, constituyó también un error.
Debe revocarse la sentencia y devolverse el caso a la corte inferior con instrucciones de que se señale otro día para pro-ceder de nuevo a la primera comparecencia de la demandada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.